      Case: 1:21-cv-00172-MRB Doc #: 36 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 17




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 READING ROCK NORTHEAST, LLC,                  : Case No. 1:21-cv-00172
                                               :
                               Plaintiff,      : Judge Michael R. Barrett
                                               :
 v.                                            :
                                               : Notice of Appearance of Counsel
 WILLIAM N. RUSSELL, III et al.,               :
                                               :
                               Defendants.     :

        Notice if hereby given that Peter A. Smith will appear as counsel for Plaintiff Reading

Rock Northeast, LLC in the above referenced matter.

                                                            Respectfully submitted,

                                                            /s/ Peter A. Saba
                                                            Peter A. Saba (0055535)
                                                            Joshua M. Smith (0092360)
                                                            STAGNARO, SABA
                                                            & PATTERSON CO., L.P.A.
                                                            2623 Erie Avenue
                                                            Cincinnati, Ohio 45208
                                                            (513) 533-6715
                                                            (513) 533-2999 (fax)
                                                            jmn@sspfirm.com
                                                            jms@sspfirm.com
                                                            Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing was served on all counsel of record via

CM/ECF this 13th day of April 2021.


                                             /s/ Peter A. Saba
                                             Peter A. Saba (0055535)




                                                1
